Citation Nr: 0310541	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased schedular evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD), for the period from September 1, 1997 to April 9, 
2002.

2.  Entitlement to an increased schedular evaluation in 
excess of 50 percent for PTSD, for the period on and 
subsequent to April 9, 2002.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Originally, in association with the 
1997 reopened claim, a rating in excess of 10 percent for 
PTSD was denied by the RO.

In a May 1999 decision, the Board evaluated the veteran's 
PTSD as 30 percent disabling.  (The RO subsequently assigned 
a September 1, 1997 effective date for this rating.  A 100 
percent temporary rating pursuant to 38 C.F.R. § 4.29 was 
assigned from July 1, to August 31, 1997.)  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court).  In March 
2000, the parties filed a Joint Motion to Remand and To Stay 
Further Proceedings.  By Order entered March 24, 2000, the 
Court vacated the Board's May 1999 decision in so far as it 
denied an evaluation in excess of 30 percent, and remanded 
the case pursuant to 38 U.S.C.A. § 7252(a).  

As a result of the Court's remand, the Board, in a December 
2000 decision, remanded the case to the RO for further 
development, a psychiatric examination of the veteran, and an 
industrial and social survey.  Those actions have been 
completed.

Subsequently in a January 2003 rating decision, the RO 
increased the veteran's evaluation to 50 percent, effective 
April 9, 2002.  This was said to be the date that an increase 
was first demonstrated.  (The veteran was granted a temporary 
total rating for hospitalization for the period July 16, 2002 
to September 1, 2002.)  The veteran's appeal stems from a 
claim filed in July 1997.  Consequently, the Board has styled 
the case to involve the two issues reflected on the title 
page.  (It is noted that there has been no disagreement with 
the assignment of the temporary total ratings, and that as 
such, only increased "schedular" ratings for the periods 
involved are at issue.)  

In light of the veteran's testimony at the January 1999 video 
teleconference, the findings of the April 2002 psychiatric 
examination and social and industrial survey, and the 
assertions of the veteran's attorney, the potential issue of 
total disability, individual unemployability is referred to 
the RO.  See Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999).


FINDINGS OF FACT

1.  For the period from September 1, 1997 to July 31, 1999, 
the veteran was reasonably stable with Global Assessment of 
Functioning (GAF) scores in the mid 50's to the mid 60's.  A 
claim for increase was filed in July 1997 and a temporary 
total rating for hospitalization was granted for July and 
August 1997.  The 30 percent schedular rating was assigned 
effective the termination of the temporary total rating.

2.  Starting August 1, 1999, additional brief 
hospitalizations were required as was additional outpatient 
therapy, and the GAF scores went down in to the 40's.  He 
would stabilize some with treatment, but then need additional 
treatment.

3.  For the period from September 1, 1997 to August 1, 1999, 
the symptoms of the veteran's PTSD were productive of 
occasional decrease in work efficiency, but no more.  The 
veteran's symptomatology manifested as exhibiting no unusual 
motor activity. Speech was fluent without flight of ideas or 
looseness of associations.  Mood was anxious as was affect.  
He denied hallucinations, expressed no identifiable 
delusions, denied homicidal or suicidal thoughts, and was 
oriented to person, place, situation, and time.  Remote, 
recent and immediate recall were good.  Judgment to avoid 
common danger was adequate, abstracting ability was adequate, 
and insight was fair.  His PTSD for the referenced period 
also manifested with a global assessment of functioning (GAF) 
of 58, and as high as 65 for the year prior to August 1, 
1999.

4.  For the period on and subsequent to August 1, 1999 to the 
present, the veteran's PTSD is manifested by distressing 
recollections, nightmares, flashbacks, and difficulty 
concentrating and controlling his anger, as well as 
hypervigilance.  The veteran exhibited orientation in time, 
place, and person, as well as anxiousness and fidgety 
behavior.  Short-term memory is impaired, mood and affect 
were irritable, and psychomotor activity was somewhat 
increased.  Speech was normal in rate, volume, and tone.  
Thought process was coherent and goal directed with no flight 
of ideas, loose associations, or ideas of reference.

5.  The veteran does not have suicide or homicide ideations 
but he does admit to infrequent auditory and visual 
hallucinations.  His judgment and insight were intact.

6.  Generally the veteran does not get along with people, 
including his immediate family.  The veteran exhibits 
unprovoked hostility towards his neighbors and family.  He 
lives in isolation, spending his time watching television and 
he has no future plans.  The veteran has a long but unstable 
employment history, and left prior employment positions after 
conflicts either with supervisors or co-workers.

7.  The veteran's symptomatology since August 1, 1999 causes 
major impairment in most areas of his social and industrial 
capability, as reflected in his GAF of 40.

8.  Total occupational and social impairment have not been 
more nearly approximated.  Gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, his own 
occupation or his own name, has not been shown.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 30 
percent for PTSD for the period from September 1, 1997 to 
August 1, 1999, have not been met.  38 U.S.C.A. §§ 5110, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2002).

2.  The requirements for an evaluation of 70 percent, but no 
more for PTSD for the period on and after August 1, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In  May 2001 letter, the RO informed the veteran 
of the provisions of the VCAA and VA's obligations 
thereunder, including VA's duty to assist the veteran with 
developing his claim.  The letter informed the veteran of the 
evidence required to substantiate his claim and informed the 
veteran of the evidence still needed from him.  Included with 
the letter were consent release forms for the veteran to 
sign, which would authorize VA to obtain identified records 
on his behalf.  The January 2003 Supplemental Statement of 
The Case also informed the veteran of the VCAA.  It also 
informed the veteran of all of the evidence currently in his 
case file.  Therefore, the Board finds that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regards to the duty to assist, VA obtained VA treatment 
records and scheduled the veteran for psychiatric 
examinations, as well as a social and industrial survey.  The 
RO also contacted all of the past employers identified by the 
veteran in an effort to obtain relevant information for the 
veteran's industrial survey.  The veteran and his wife 
appeared at a January 1999 video teleconference and testified 
as to the veteran's PTSD symptomatology.  One of the 
development items in the Board's December 2000 document was 
for the RO to obtain records held by the Social Security 
Administration (SSA) in connection with the granting of 
disability benefits to the veteran.  The SSA, in a January 
2002 contact, reported that, after a diligent search, it 
could not locate any records connected with the veteran.  All 
of the records obtained as a result of the above actions have 
been associated with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Finally he has been informed of 
evidence he should submit and the evidence that the VA would 
attempt to obtain.  Therefore, the Board is also satisfied 
that all relevant facts have been properly developed, and 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  38 C.F.R. 
§§ 3.159, 3.326(a) (2002).  Accordingly, the Board may decide 
the case on the merits.

Historically, in July 1997, the veteran filed his claim for 
an increased evaluation of his PTSD, which was then evaluated 
as 10 percent disabling.  A December 1997 rating decision 
continued the 10 percent evaluation (after the temporary 
total rating).  The veteran appealed that evaluation.  
Pursuant to the Board's May 1999 decision, a May 1999 rating 
decision evaluated the veteran's PTSD as 30 percent 
disabling.  As noted above, the veteran appealed the Board's 
May 1999 decision and, as a result of a Joint Motion To 
Remand by the parties, the Court vacated the Board's May 1999 
decision in part and remanded the case for  a new review.  
After another psychiatric examination, which included a 
social and industrial survey, a September 2002 rating 
decision increased the veteran's evaluation to 50 percent 
disabling, effective April 9, 2002.  This was determined to 
be the date that the increase was shown.
The veteran filed his claim for increase in September 1997 
and promptly appealed all decisions related to his claim.  
None of the decisions impacting his claim have become final.

I.  Evaluation For Period From September 1, 1977 to August 1, 
1999.

The veteran was hospitalized for the first time in July 1997 
for nightmares, problems with anger, difficulty maintaining 
employment, and flashbacks.  He had been married for 25 years 
and his wife had recently given him an ultimatum to get help 
or leave.  Mental status examination showed that he was 
alert, oriented, and in no apparent distress. He was 
cooperative with normal psychomotor activity.  He had a 
pleasant mood and normal range, with appropriate affect.  
Speech was normal, he had no looseness of association or 
flight of ideas.  His immediate recall and retention were 
fine but his remote memory was decreased.  His concentration 
was fair, his insight, judgment, and abstraction were good.  
The final diagnoses included PTSD.  His GAF was reported at 
58, with the highest for the year at 65.

In a September 1997 VA mental disorders examination report, 
the veteran reported that he was hospitalized in July 1997 
for nightmares, dreams, nervousness, and anger.  He 
complained of nightmares, dreams of Vietnam, flashbacks, 
auditory and visual hallucinations, ruminations about 
Vietnam, avoided war movies, disliked Asians, helicopter 
noises distressed him, sudden noises upset him, was nervous 
around guns, did not like crowds, sat with his back to the 
door, and did not like tree lines because for fear that 
others would jump out.  He had a remote history of homicidal 
and suicidal thoughts but denied attempts to harm himself or 
others and denied recent thoughts of either.  Appetite was 
variable, he had been married for 25 years, had three 
children, had two years of college, and was last employed by 
a security company in November 1993.

Mental status examination showed that the veteran was well 
developed and well-nourished, appropriately dressed, 
adequately groomed, who exhibited no unusual motor activity.  
Speech was fluent without flight of ideas or looseness of 
associations.  Mood was anxious as was affect.  He denied 
hallucinations, expressed no identifiable delusions, denied 
homicidal or suicidal thoughts, and was oriented to person, 
place, situation, and time. Remote, recent and immediate 
recall were good. He was estimated to be of average 
intelligence, judgment to avoid common danger was adequate, 
abstracting ability was adequate, and insight was fair.  An 
addendum note indicated that psychological testing failed to 
support a diagnosis of PTSD but that the history supplied by 
the veteran and mental status examination were consistent 
with PTSD.

At a hearing before the undersigned in January 1999, the 
veteran contended that he was entitled to a minimum of 70 
percent for his PTSD disability.  He testified that he did 
not know that he had PTSD when he was first discharged from 
service, although loud noises set him off, and he had dreams 
and nightmares.  He indicated that he was hospitalized in 
July 1997 for PTSD and was retired and had not held a job in 
three years.  He reported problems with authority figures, 
run-ins with the law, had been separated from his wife on 
several occasions, had no hobbies, sat in a back corner booth 
in restaurants, had nightly nightmares, and had thought about 
suicide.  Upon further questioning, he reflected that he was 
receiving Social Security benefits, and was treated every 
other month with counseling.  He stated that he quit his job 
and could probably get it back but was being treated for skin 
cancer.  He reflected that his nightmares were worse, he had 
started to drink, was more irritable, and felt like a zombie 
on the medication.  He did not like crowds or noise and did 
not go to the movies.

The veteran's wife testified that he had been mentally 
abusive toward her since their marriage but had never hit her 
much.  She reported that it had affected their children and 
he had a lot of rage and had recently hit her.  She indicated 
that he had nightmares, hit her in his sleep, did not sleep 
most nights, did not go places with her, and sat at home.  
She stated that his behavior had been bad their entire 
marriage but worse the last 5-10 years.  She stressed that if 
he did not get some kind of help, she could not take much 
more.

Written evidence submitted at the hearing from the veteran's 
family, including his son, daughter, mother, and uncle, 
contend, in essence, that the veteran was mild tempered, good 
natured, and responsible prior to entering into service but 
is now, among other things, difficult to be around, moody, 
angry, exhibits rage toward the family, is unable to perform 
simple tasks, loses control, is unable to hold steady work, 
and is easily agitated.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2002).  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  Rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV), 38 C.F.R. 
§ 4.130 (2002), as well as the applicable diagnostic criteria 
of the various diagnostic codes.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 
38 C.F.R. § 4.130, DC 9411 (2002).

After reviewing the applicable, and the reported objective 
findings and subjective complaints, the Board finds that no 
more than a 30 percent evaluation for PTSD is warranted for 
the period September 1, 1997 to August 1, 1999.  
Specifically, a 30 percent evaluation is available with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss.  The Board notes the 
Joint Motion For Remand and the assertions therein.  As 
discussed below, however, the Board concludes the credible 
competent evidence of record properly places the events 
emanating from the veteran's anger and family conflicts 
within the proper context of a 30 percent evaluation for this 
period.

While the veteran consistently reported nightmares, problems 
with anger, range, and difficulty working, the objective 
evidence demonstrates that he generally functioned 
satisfactorily as evidenced by his ability to take care of 
his daily basic needs, ability to get to doctors appointments 
when scheduled, and the on-going relationship with wife and 
family, although strained and belligerent at times.  This is 
further evidenced by the then most recent GAF of 58.  A GAF 
in the 51-60 range is indicative of moderate symptoms (flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  The evidence of record clearly indicates that the 
latter describes the veteran's symptomatology for the period 
indicated, as he did not manifest flatten affect and 
circumstantial speech, etc.  Further, the fact that his GAF 
was as high as 65 for the year prior to August 1997 reflects 
mild symptoms representative of some social and industrial 
difficulty.
Accordingly, an evaluation higher than 30 percent for the 
period September 1, 1997 to August 1, 1999 is not warranted.  

Specifically, a 50 percent evaluation requires impairment as 
evidenced by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

During the referenced period, the veteran was always reported 
as alert and oriented.  In his July 1997 hospitalization, he 
was noted to be cooperative, pleasant, with good insight, 
judgment, and abstraction.  Concentration was fair, but not 
impaired, and he had no looseness of association or flight of 
ideas.  Although his remote memory was decreased, immediate 
recall and retention were fine.  There was no evidence of 
delusions, paranoia, or hallucinations and no reported 
episodes of panic attacks.  As noted above, although the 
veteran mentioned thoughts of suicide, the 1997 mental status 
examination revealed that he did not entertain serious 
thoughts or a plan of suicide.  The Board notes the veteran's 
sworn testimony and written statements and his wife's and 
family's statements (submitted at the January 1999 video 
teleconference) that his PTSD is worse than currently 
evaluated.  Although their statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Further, the objective and medical evidence simply 
do not support a higher evaluation, especially with a GAF of 
58.  Thus, there is no evidence that a 50 percent evaluation 
is warranted for PTSD for the period indicated.

II.  Evaluation For The Period August 1, 1999 To The Present

Evidence dated beginning August 1, 1999 shows the onset of 
increased pathology.  In August 1999, the veteran was 
admitted for 3 days of inpatient treatment of his PTSD 
symptoms when he reported thoughts of suicide and homicide 
during the prior six months, though he denied such thoughts 
at the time of admission.  Other records for August 1999 show 
increased outpatient visits and regulation of medication was 
undertaken.  His GAF was reported to be lower during this 
time and later.  An August 2000 treatment note reflects that 
the veteran reported continued nightmares and some anxiety 
attacks but not homicidal or suicidal thoughts.  Further, his 
level of interests were fair.  A November 2000 treatment note 
reflects the veteran presented with a calmer mood and affect, 
though he did report chronic sleep disturbance.  A February 
26, 2001, treatment note reflects that appellant called and 
reported that he had an increase in depressed mood for two 
weeks, and that he needed to be admitted.  He presented for 
admission the next day, and reported that he was having 
uncontrolled depression, financial problems, and he couldn't 
sleep.  The veteran also reported he was irritable, angry, 
and short tempered, and that he was having problems with his 
neighbors.  He also reported active suicide ideations and 
positive homicidal ideations towards his neighbors, but he 
denied any auditory or visual hallucinations.  He was 
assessed as being depressed, irritable, and anxious.  His GAF 
was assessed as 40.  A March 6, 2001, treatment note, which 
was the last one prior to his discharge the next day, 
reflects that the veteran began to verbalize his feelings 
while on the ward and his anger subsided.  He was upset 
because he believed his finger infection had been properly 
treated.  Further,  after participating in group therapy 
sessions, the veteran was able to control his anger when he 
became upset.  He stated transportation problems had 
prevented him from attending more group therapy sessions in 
the past.  His GAF was assessed as 45.

In April 2002, the veteran received a PTSD mental 
examination.  The examination report reflects that the 
veteran reported feeling angry with VA and in general.  He 
claimed nightmares related to Vietnam two to three times per 
week and intrusive thoughts about Vietnam on an almost daily 
basis.  He reported being very irritable and angry and it has 
impacted his relationship with his wife and his 7-year-old 
grandson.  He watches television, but only science fiction, 
and he has no interest in life. The veteran reported that 
people irritate him, he does not get alone with people, and 
he has no plans for the future.  His sleep is chronically 
disturbed by nightmares, he's hypervigilant, and is 
forgetful.

The mental status examination reflected the veteran to be 
anxious and fidgety.  He  was cooperative and tried to 
cooperate during the interview but frequently became 
irritable.  He was alert and orientated to time, place, and 
person.  Mood and affect were irritable, speech was normal in 
rate, volume, and tone.  Thought process was coherent and 
goal directed with no flight of ideas, loose associations, or 
ideas of reference.  Judgment and insight were intact.  
Psychomotor activity was somewhat increased, and he had 
difficulty performing serial sevens.  Recent memory was 
impaired.  The veteran denied any  suicidal or homicidal 
ideations but admitted to infrequent auditory and visual 
hallucinations.  He reported that he feels other people are 
after him and he has to watch his back.  The multi-axial 
impression was, Axis I, PTSD; Axis II, deferred; Axis III, 
arthritis, melanoma, hiatal hernia, kidney stones, 
hemorrhoids, and status post surgical removal of cyst on 
right middle finger; Axis IV, stressors are moderate; Axis V, 
GAF currently is about 40, and the highest during the prior 
year is 45.

The examination report reflects that the veteran continues to 
have active symptoms of PTSD as described above.

An industrial and social survey also was conducted with the 
veteran in April 2002.  The veteran's wife reported events 
consistent with her testimony at the January 1999 video 
teleconference, as set forth above.  She also reported that 
their grandson, who has lived with them since birth, is in 
treatment for behavioral problems, and it's suspected that he 
may be modeling the veteran's behavior.  The veteran stated 
that he stays depressed because of the family's financial 
situation, and that he feels guilty and worthless because his 
wife works two jobs and while he is unable to provide for his 
family.  He reported that he could not participate in group 
therapy because of transportation problems.  At the time of 
the survey, the veteran was unemployed and had not worked 
since 1997, when he was diagnosed with skin cancer.  He has 
not been able consistently to maintain stable employment.  
The veteran is confrontational and lacks the ability to 
establish and maintain appropriate relationships with peers 
or family.  He spends most of his time watching television.

The survey report reflects that the veteran's industrial 
impairment is assessed at moderate to extreme due to multiple 
medical issues in addition to his psychiatric condition.  The 
impairment due solely to his PTSD, however, is moderate.  His 
social impairment was assessed as severe due to his continued 
conflict with his family, his isolation, and his lack of 
friends.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, DC 9411 (2002).

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The veteran's attorney asserts that the veteran should be 
evaluated at 100 percent because of the veteran's reported 
auditory and visual hallucination, his thoughts of suicide, 
and his acts of violence towards his wife and son.  The Board 
finds that, while the competent evidence of record shows that 
the veteran's symptoms have increased in severity since the 
Board's May 1999 decision, they have not increased to a point 
where his disability picture more nearly approximates an 
evaluation of 100 percent.

The Board finds that, on the basis of the April 2002 
psychiatric examination report, the social and industrial 
survey, and the underlying facts supportive thereof, no 
greater than a 70 percent evaluation is warranted for the 
period indicated.

The April 2002 psychiatric examination report reflects that 
the veteran's GAF was assessed as "about" 40, with the 
highest GAF for the prior year being 45.  A GAF of 40 is at 
the highest end of the range, 31-40.  A GAF of 40 reflects 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  DSM-IV, p. 47.  The 
examination report reveals that the veteran's disability 
picture reflects some depression, self-imposed isolation, no 
friends, constant conflict with his family and neighbors, and 
an inability to maintain stable employment.  

An assessment of the examination report, including the report 
of the social and industrial survey, and the underlying 
facts, reveal that the veteran's disability picture overlaps 
the criteria for 50 and 70 percent evaluations.  As noted 
above, a 70 percent evaluation is appropriate where there is 
social and occupational impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran has manifested these criteria 
to a significant degree.  
As noted, he has not worked since 1997.  Although his 
employment is due in part to his diagnosis of skin cancer and 
surgery therefore, the record reflects that he has not 
enjoyed long-term employment with any of his employers of 
record.  The veteran states he left his jobs after 
interpersonal conflicts.  The veteran's wife states that even 
his mother does not visit him because of his irritability and 
anger, and his wife co-exists with him via avoidance.  He 
does not manifest continuous panic attacks, but he does 
manifest frequent panic or anxiety attacks.

Within the criteria for a 50 percent evaluation, the veteran 
has not manifested a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impaired judgment; impaired abstract thinking; or, impairment 
of long-term memory.  See DC 9411.  The veteran does, 
however, manifest disturbances of motivation, as reflected by 
his lack of goals in any area and irregular participation in 
a PTSD therapy program, and disturbances in mood, as 
reflected in his depression, and he exhibits short-term 
memory loss.  The veteran manifests major social and 
industrial impairment, as reflected by the fact his 
unemployment and his almost constant conflict with his family 
and neighbors.  The Board finds no significant impairment in 
judgment, because the veteran has avoided serious involvement 
with law enforcement.  The Board notes that his brother's 
position with local law enforcement has, to some degree, 
shielded the veteran from the consequences of his conflicts 
with his family and neighbors.  However, there is no 
indication in the record that the veteran would enjoy 
immunity for serious breaches of the local law.

In-patient and interactive group therapy has had only limited 
positive impact on the veteran's symptoms.  For example, 
during an August 5, 2002, treatment note during one of the 
veteran's inpatient regimens reflects that the veteran set a 
weekend goal of attempting to be more patient and loving with 
his family.  The veteran reported back that, when he arrived 
at his home, he became short-tempered and upset with his 
family because some of his adult, unemployed children still 
reside in the home.  Other treatment notes for the period 
July and August 2002 reflect that the veteran appears to be 
benefit from the group therapy, but he still experiences 
anxiety attacks and exhibits difficulty with controlling his 
anger.  Notwithstanding the fact that the veteran manifests a 
fair amount of the symptomatology which qualifies for a 50 
percent evaluation, the pervasive impact of his PTSD 
symptomatology on practically all of the industrial and 
social areas, especially his inability to establish and 
maintain effective relationships, as further evidenced by his 
GAF of 40, tips the scales to 70 percent.  38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2002).

A higher rating of 100 percent is not warranted by the 
competent evidence of record.  Contrary to the assertions of 
the veteran's attorney, his disability picture does not more 
nearly approximate the higher evaluation.  First, the April 
2002 examination report reveals that the veteran does not 
exhibit gross impairment in thought process or communication, 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, memory loss of names of 
close relatives, his occupation, or won name, or the 
inability to maintain minimal hygiene.  The Board finds that 
the veteran is too firmly anchored with reality, his severe 
PTSD symptoms notwithstanding, to more nearly approximate an 
evaluation of 100 percent.  While he did report auditory and 
visual hallucination, he also reported that they were 
infrequent.  Second, the April 2002 examination report also 
reveals that the veteran denied any suicidal or homicidal 
ideations.  Further, treatment notes which reflect that the 
veteran had thoughts of suicide reveal without exception that 
the veteran consistently denied having a plan or serious 
intent to commit suicide.  See, e.g., Treatment note on 
Admission of February 27, 2001.  The veteran does exhibit 
unprovoked irritability, but the recorded instances of 
violence have been isolated.  Further, the treatment notes 
reflect that the veteran has presented for self-admission 
when he believed his irritability and anger towards his 
family and neighbors were approaching his limits.  Also 
noteworthy is that the treatment notes reflect that, when the 
veteran avails himself of the nearest PTSD therapy program, 
he demonstrates that he can control his anger.

An evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the veteran's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based.  38 C.F.R. §§ 4.126(a), (b) (2002).  As noted 
above, the industrial and social survey assessed the social 
impact of the veteran's disability as severe, but the 
industrial impact as moderate.  Accordingly, on the basis of 
the entirety of the evidence, the Board finds that the 
veteran's disability picture more nearly approximates that of 
70 percent than 100 percent.  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, DC 9411 (2002).

The Board finds that the lower rating of 50 percent is not 
warranted because, as stated above, the veteran's 
symptomatology impairs all areas of his industrial and social 
capability to a major extent, rather than intermittent 
decreases in work efficiency, etc., which is reflective of 
his GAF of 40.  Id.
The veteran and his wife testified at the January 1999 video 
teleconference that he had experienced the increased severity 
of his symptomatology for a number of years, to include the 
period prior to 1999.  As set forth above, the Board finds 
that, while the severity of the veteran's symptomatology did 
increase, the competent evidence of record demonstrates that 
it did not increase to the level of a 70 percent evaluation 
until the period beginning August 1, 1999.



						CONTINUED ON FOLLOWING PAGE


ORDER

Entitlement to a schedular evaluation in excess of 30 percent 
for the period from September 1, 1997 to August 1, 1999, is 
denied.

Entitlement to a schedular evaluation of 70 percent, for PTSD 
for the period on and subsequent to August 1, 1999, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

